                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  WILLIAM LEE GRANT, II                                            CIVIL ACTION
  VERSUS                                                           NO. 19-13747
  CENTRAL INTELLIGENCE AGENCY,                                     SECTION “T”(3)
  ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous.

              New Orleans, Louisiana, this 30th day of December, 2019.



                                                    ____________________________________
                                                      GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE
